Exhibit 10.1

 

LOGO [g751527img001.jpg]   Cepheid.

June 3, 2014

Mr. Peter Farrell

 

Re: Offer of Employment by Cepheid

Dear Peter:

I am very pleased to confirm our offer to you of employment with Cepheid (the
“Company’’ ) . You will report to John Bishop in the position of Executive Vice
President, International Commercial Operations based in Sunnyvale, California.
The terms of our offer and the benefits currently provided by the Company are as
follows:

1. Starting Salary. Your starting bi-weekly salary will be $15,384.62, which is
the equivalent of $400,000.12 on an annual basis, and will be subject to annual
review.

2. Executive Incentive Plan. You will have the opportunity to earn up to 60% of
your base pay as a target bonus to be paid based upon the financial performance
of the company and your individual departmental objectives. You will receive
documentation regarding the Company’s Executive Incentive Plan and your specific
objectives upon commencement of employment. As agreed, 7/12s of your 2014 bonus
will be guaranteed at target as a minimum. It is understood that this is a
one-time-only exception.

3. Change of Control. The Company will offer you the change of control benefits
detailed in Exhibit A effective with your date of hire.

4. Separation Benefits. Upon termination of your employment with the Company for
any reason, you will receive payment for all unpaid salary, reimbursements and
PTO accrued to the date of your termination of employment; and your benefits
will be continued under the Company’s then existing benefit plans and policies
for so long as provided under the terms of such plans and policies and as
required by applicable law; and continued rights to indemnification and defense
by the Company and its insurers, subject to the terms of the Company’s insurance
and indemnification policies.

5. Moving Expenses. The Company will reimburse your reasonable moving expenses
and transportation costs associated with your move to the Sunnyvale, California
area incurred within one year of your hire date, according to the schedule
provided in Exhibit B. We will also provide Area and Homefinding Counseling
services to prepare you to make an informed decision as to where to relocate.
Should you voluntarily resign your position with the Company within twelve
(12) months of your employment start date or actual move date, whichever is
later, you will be required to repay these monies on a pro-rata basis within one
month of the date your employment terminates. The Company shall have the right
to offset such amounts against other payments due to you that are not wages
(e.g., expense reimbursements).

In the event the protections afforded to you in your Change of Control Retention
is triggered during any period of time in which you may have liability with
respect to the repayment of Moving Expenses, you shall not be required to repay
the Company for any Moving Expenses paid by the Company to you.

6. Benefits. In addition, you will be eligible to participate in regular health
insurance, bonus and other employee benefit plans established by the Company for
its employees from time to time. Except as provided below, the Company reserves
the right to change or otherwise modify, in its sole discretion, the preceding
terms of employment, as well as any of the terms set forth herein at any time in
the future.

 

LOGO [g751527img001.jpg]



--------------------------------------------------------------------------------

Peter Farrell

Employment Offer

Page 2

 

7. Paid Time Off. You will accrue Paid Time Off (PTO) based on an accrual rate
of 20 days per calendar year, commencing with your hire date.

8. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain Information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company. You represent that your signing of this offer letter,
agreement(s) concerning stock options granted to you, if any, under the Plan (as
defined below) and the Company’s Employee Invention Assignment and
Confidentiality Agreement and your commencement of employment with the Company
will not violate any agreement currently in place between yourself and current
or past employers.

9. Options. We will recommend to the Compensation Committee of the Board of
Directors of the Company that you be granted the opportunity to purchase up to
100,000 shares of Common Stock of the Company at the closing fair market value
of the Company’s Common Stock at the end of business on the day the Compensation
Committee approves your grant, or your first day of employment, whichever is
later. The shares you will be given the opportunity to purchase will vest al the
rate of twenty-five percent (25%) at the end of your first anniversary with the
Company, and an additional 1/48 of the total number of shares per month
thereafter, so long as you remain employed by the Company. However, the grant of
such options by the Company is subject to the Compensation Committee’s approval
and this promise to recommend such approval is not a promise of compensation and
is not intended to create any obligation on the part of the Company. Further
details on the Plan and any specific option grant to you will be provided upon
approval of such grant by the Compensation Committee.

10. Restricted Stock. We will recommend to the Compensation Committee of the
Board of Directors of the Company that you be granted 10,106 restricted stock
units (“RSUs”), pursuant to the Corporation’s 2006 Equity Incentive Plan and
subject to the notice of RSU award and award agreement. The shares you will be
awarded will vest at the rate of twenty-five percent (25%) at the end of your
first anniversary with the Company, and an additional 1/16th of the RSUs at the
end of each three-month period thereafter, so long as you remain employed by the
Company. However, the grant of such RSUs by the Company is subject to the
Compensation Committee’s approval and this promise to recommend such approval is
not a promise of compensation and is not intended to create any obligation on
the part of the Company. Further details on the Plan and any specific RSU grant
to you will be provided upon approval of such grant by the Compensation
Committee.

11. At-Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause. Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. Any modification or
change in your at will employment status may only occur by way of a written
employment agreement signed by you and the Chief Executive Officer of the
Company.



--------------------------------------------------------------------------------

Peter Farrell

Employment Offer

Page 3

 

12. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three
(3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.

13. Insider Trading Policy. This offer is contingent upon reading and signing
the enclosed Insider Trading Policy.

14. Background Check. This offer is also contingent upon successful completion
of a background check, including a check of your employment references. This
offer can be rescinded based upon data received in the background check.

15. Entire Agreement. This offer, once accepted, constitutes the entire
agreement between you and the Company with respect to the subject matter hereof
and supersedes all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter. You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.

16. Acceptance. This offer will remain open until June 9, 2014. To assist you
with your decision, the Company will arrange for a house hunting trip to meet
with a relocation consultant. If you decide to accept our offer, and I hope you
will, please sign the enclosed copy of this letter in the space indicated and
return it to me. Your signature will acknowledge that you have read and
understood and agreed to the terms and conditions of this offer letter and the
attached documents, if any. Should you have anything else that you wish to
discuss, please do not hesitate to call me.

We look forward to the opportunity to welcome you to the Company.

 

Sincerely,

LOGO [g751527img002.jpg]

 

Mike Fitzgerald

EVP, Global Human Resources

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth ab and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Peter Farrell

    Date signed:  

06 – June -14

  Peter Farrell        

09 – June -14

        Start Date        